Exhibit32.01 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Christopher M. Courtney, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Oak Valley Bancorp on Form10-Q for the quarterly period ended March 31, 2014, fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 and that information contained in such Form10-Q fairly presents, in all material respects, the financial condition and results of operations of Oak Valley Bancorp. Date: May 12, 2014 By: /s/CHRISTOPHER M. COURTNEY Name: Christopher M. Courtney Title: President and Chief Executive Officer I, Richard A. McCarty, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Oak Valley Bancorp on Form10-Q for the quarterly period ended March 31, 2014, fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 and that information contained in such Form10-Q fairly presents, in all material respects, the financial condition and results of operations of Oak Valley Bancorp. Date: May 12, 2014 By: /s/RICHARD A. MCCARTY Name: Richard A. McCarty Title: Chief Financial Officer
